Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 07/20/2022
Claims 1-20 are currently pending.
As a result of the Amendment submitted 07/20/2022, claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 04/12/2022, Claim(s) 1, 3-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyerzon (U.S. Pub 2021/0133216 A1) (hereafter ‘216), Claim 2, 12 , and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerzon (U.S. Pub 2021/0133216 A1) (hereafter ‘216), as applied to claim 1, 11, and 17 respective ly, and further in view of Song (U.S. Pub 2020/0151560 A1). The Applicant argues that “... Meyerzon (U.S. Pub 2021/0133216 Al) is not prior art under 35 U.S.C. 102. As stated in 35 U.S.C. 102(b) under EXCEPTIONS:- 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.-A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if 
...
(C) subject matter disclosed and the claimed invention, not later than th ctive filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
The claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. Accordingly, Applicant submits that Meyerzon (U.S. Pub 2021/0133216 A1) is not prior art. 

Applicant's arguments have been considered. Examiner withdraws his rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167